             Case 5:21-cv-00708-XR Document 1 Filed 07/26/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

LUKE CASILLAS                                    §
     Plaintiff,                                  §
                                                 §
v.                                               §      CIVIL ACTION NO. 5:21-cv-00708
                                                 §
NATIONWIDE GENERAL INSURANCE                     §
COMPANY                                          §
     Defendant.                                  §

                                   NOTICE OF REMOVAL

       Defendant Nationwide General Insurance Company (“Defendant”), through undersigned

counsel and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, files this Notice of Removal of the

lawsuit captioned Luke Casillas v. Nationwide General Insurance Company; Cause No.

2021CI12785; In the 285th Judicial District of Bexar County, Texas.

                                             I.
                                        BACKGROUND

       Plaintiff Luke Casillas (hereinafter “Plaintiff”) initiated the present action by filing his

Original Petition in Cause No. 2021CI12785; In the 285th Judicial District of Bexar County,

Texas on June 25, 2021 (the “State Court Action”). See Plaintiff’s Original Petition, attached as

Exhibit A.

       1.      Defendant appeared and answered on July 26, 2021, asserting a general denial to

the claims and allegations made in Plaintiff’s Original Petition. See Defendant’s Original Answer,

attached as Exhibit B.

       2.      Pursuant to 28 USC § 1446(a) all a copy of all process, pleadings, and orders served

upon Defendant in the State Court Action are incorporated in Exhibit A.
             Case 5:21-cv-00708-XR Document 1 Filed 07/26/21 Page 2 of 5




        3.      Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendant will give written notice of the removal to Plaintiffs through his attorney of record, and

to the clerk of the 285th Judicial District Court of Bexar County, Texas.

        4.      Pursuant to 28 USC §§ 1446(b)(1) and 1446(c)(1) this Notice of Removal has been

timely filed within 30 days of service on Defendant of Plaintiff’s Original Petition and less than

one year after the commencement of this action.

                                               II.
                                          JURISDICTION

        5.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and the matter

is removable to this Court pursuant to 28 U.S.C. § 1441 because there is complete diversity of

citizenship between the properly joined parties and the amount in controversy exceeds $75,000

exclusive of interest and costs.

A.      Diversity of Parties

        6.      Plaintiff is domiciled in Bexar County, Texas. See Exhibit A, ¶ 2. Pursuant to 28

U.S.C. § 1332(a), therefore, Plaintiff is a citizen of the State of Texas.

        7.      Nationwide General Insurance Company is organized under the laws of Ohio and

maintains its principal place of business in Ohio. Pursuant to 28 U.S.C. § 1332(c)(1), therefore,

Nationwide is a citizen of the State of Ohio.

        8.      Accordingly, there is complete diversity between the parties pursuant to 28 U.S.C. §

1332(a).

B.      Amount in Controversy

        9.      It is facially apparent from Plaintiff’s live petition that the amount in controversy in

this case exceeds $75,000 rendering removal proper. Generally, “the sum demanded in good faith in




                                                    2
                Case 5:21-cv-00708-XR Document 1 Filed 07/26/21 Page 3 of 5




the initial pleading shall be deemed to be the amount in controversy.”1 Removal is proper if it is

“facially apparent” from the complaint that the claims asserted exceed the jurisdictional amount.2 In

addition, penalties, exemplary damages, and attorneys’ fees are included as part of the amount in

controversy.3

         10.      Here, Plaintiff seeks “monetary relief over $225,,000.” Exhibit A, Plaintiff’s

Original Petition, at ¶ 4. The threshold for diversity jurisdiction, $75,000, is therefore met by the

allegations of Plaintiff’s Original Petition

         11.      Plaintiffs further seeks compensation for (1) actual damages, (2) statutory damages,

(3) treble damages, (4) exemplary damages; (5) attorney’s fees; and (6) pre- and post-judgment

interest. See Exhibit A, ¶¶ 61-67. Plaintiffs has alleged that Defendant’s conduct was wrongful

and done knowingly, entitling him to a trebling of actual damages under Texas Insurance Code

Chapter 541. See Exhibit A, ¶ 63; Tex. Ins. Code sections 541.002 & 541.152. Penalties,

exemplary damages, and attorneys’ fees are included as part of the amount in controversy.4

         12.      The amount in controversy plainly exceeds $75,000, exclusive of interest and

costs. See Exhibit A. Accordingly, the amount in controversy requirement of 28 U.S.C. § 1332(b)

is satisfied.




1
         28 U.S.C. § 1446(c)(2); see also Santiago v. State Farm Lloyds, No. 7:13-CV-83, 2013 WL 1880845, at *1
         (S.D. Tex. May 3, 2013).
2
         Puckitt v. Wells Fargo Bank, N.A., No. G-09-0056, 2010 WL 2635626, at *3 (S.D. Tex. June 28, 2010)
         (citing Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995)).
3
         See H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000); see
         also St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).
4
         See H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000); see
         also St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).



                                                       3
             Case 5:21-cv-00708-XR Document 1 Filed 07/26/21 Page 4 of 5




                                             III.
                                         CONCLUSION

       13.     Removal of this action under 28 U.S.C. § 1441 is proper as the district courts of the

United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.

       14.     WHEREFORE, Defendant Nationwide General Insurance Company hereby

provides notice that this action is duly removed.


                                             Respectfully submitted,

                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp
                                             Texas Bar No. 24043751
                                             pkemp@smsm.com
                                             Robert G. Wall
                                             Texas Bar No. 24072411
                                             rwall@smsm.com
                                             Segal McCambridge Singer & Mahoney
                                             100 Congress Avenue, Suite 800
                                             Austin, Texas 78701
                                             (512) 476-7834
                                             (512) 476-7832 – Facsimile

                                             ATTORNEYS FOR DEFENDANT
                                             NATIONWIDE GENERAL INSURANCE
                                             COMPANY




                                                    4
           Case 5:21-cv-00708-XR Document 1 Filed 07/26/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served
electronically via CM/ECF and certified mail this the 26th day of July, 2021 to:

       Shaun W. Hodge                                              #9414 7266 9904 2178 2243 06
       Katherine C. Hairfield
       Jahan Guram
       Anthony Clarkson
       The Hodge Law Firm, PLLC
       Old Galveston Square Building
       2211 Strand, Suite 302
       Galveston, Texas 77550
       shodge@hodgefirm.com
       khairfield@hodgefirm.com
       jguram@hodgefirm.com
       aclarkson@hodgefirm.com

                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp




                                                5
